Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato, JPH0303372 (cited by Applicant after notice of allowance).
Regarding claim 1, Kato discloses a sliding bearing (figures 6-8) for supporting a journal portion of a crankshaft (60, 70 or 80) in a cylinder block (intended use), the sliding bearing comprising: a semi-annular first split bearing (61, 71, 81) having a first circumferential end surface (narrowed end); and a semi-annular second split bearing (62, 72 or 82) having a second circumferential end surface (narrowed end), wherein the first and second circumferential end surfaces contact each other, the first split bearing (61, 71, 81) has a same outer diameter as an outer diameter of the second split bearing (62, 72, 82, in figure 6 the split bearing is shown as circular, in figures 7 and 8 the bearing appears elliptical on the outer surface however “an” outer diameter at at least  the circumferential end portions at each end is the same), the second split bearing (62, 72, 82) has a thickness at a second circumferentially central position (t62, t72, t82) that is greater than a thickness of the first split bearing at a first circumferentially central position (t61, t71, t81), the thickness of the first split bearing is decreased from the first circumferentially central position toward the first circumferential end surface, the thickness of the second split bearing is decreased from the second circumferentially central position toward the second circumferential end surface (both split halves taper down to the circumferential ends in all three embodiments), an inner circumferential surface of the first split bearing is defined as an arcuate surface along a first reference circle that has a first center (end point best indicated by the dimension line e71, e81, same center is shown in figure 6 but not labeled) and a first radius (r61, r71, r81), wherein the first center is a point that deviates from a center of a circle along an outer circumference of the sliding bearing (the center of the crosshair in the middle of each figure is the center of the bearing as a whole, inclusive of the outer surface, the first center point is deviated from the center of the crosshair) by a first offset amount (e71, e81) toward the second circumferentially central position (below the center of the crosshair) on an inner circumferential surface of the second split bearing, and the first radius is a first reference distance from the first center to the first circumferentially central position on the inner circumferential surface of the first split bearing (while the dimension lines are not drawn specifically to the center of the split half the are indicating the radius along the center region, just like the instant application does not have the radii drawn to the dead center of each split half), an inner circumferential surface of the second split bearing is defined as an arcuate surface along a second reference circle that has a second center (end of line that defines e72, e82 center also shown in figure 6 just not labeled) and a second radius (r62, r72, r82), wherein the second center is a point that deviates from the center of the circle along the outer circumference of the sliding bearing by a second offset amount (e72, e82) toward the first circumferentially central position on the inner circumferential surface of the first split bearing (deviated upward toward the first split bearing), and the second radius is a second reference distance from the second center to the second circumferentially central position on the inner circumferential surface of the second split bearing, and the first offset amount (e71, e81) is smaller than the second offset amount (e72, e82), the first reference distance is shorter than the second reference distance (r81 is shorter than r82, see paragraph 0021 of translation provided by Applicant), and the first circumferential end surface has a same thickness as a thickness of the second circumferential end surface (the ends that contact are the same thickness at the contact point/location).
Allowable Subject Matter
Claim 2 is allowed.  The prior art of record does not teach nor render obvious the combination of at least three sliding bearings (two ends and an intermediate bearing) all structured according to claim 1 and being arranged so that the first split bearing of an intermediate bearing and the second split bearing of the end bearing support upper sides of the journal portions of the crankshaft and the second split bearing of the intermediate bearing and the first split bearing of the end bearing support lower sides of the journal portions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656